DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the amendment filed May 24, 2022, claims 1-20 are pending in the application.  The applicant has amended claims 1, 9, 13, and 15.

Terminal Disclaimer
3.	The terminal disclaimer filed on May 23, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. US 11,066,236 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 4, 6, 8, 9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Prout et al. (US 5,261,562) in view of Sheehan (US 2007/0267831 A1) and further in view of Giesecke (US 3,748,767).
Regarding claim 1, Prout discloses:
a refuse container (col. 4, lines 56-59; FIG. 1; FIG. 2) comprising:  

a container body comprising a receptacle portion (col. 5, lines 30-34; FIG. 1: FIG. 2) and 

a lid rotatably coupled with the receptacle portion (col. 5, lines 37-38, 46-52; FIG. 2:  17, 21, 22), 

the receptacle portion comprising a plurality of side walls and a bottom wall that together define an enclosed space for containing refuse, wherein the plurality of side walls and bottom wall are integrally formed together by a molding process (col. 5, lines 30-32; FIG. 1:  12, 13, and 16; FIG. 2:  14, and 15).

	Prout does not disclose:

at least one indicator device coupled with the container body,

the at least one indicator device movable relative to the container body between a first position and a second position; and

first indicia provided on one of the at least one indicator device or the container body;

wherein when the at least one indicator device is in the first position, the first indicia are visible from the exterior of the refuse container, and

wherein when the at least one indicator device is in the second position, the first indicia are not visible from the exterior of the refuse container.


	Sheehan, in the same field or refuse containers, teaches a trash bin ([0001]), comprising:

at least one indicator device coupled with the container body ([0120], [0121], [0123], [0128]; Claim 36; Claim 37),

the at least one indicator device movable relative to the container body between a first position and a second position ([0014], [0015], [0018], [0121], [0123], [0128]; Claim 36; Claim 37); and

first indicia provided on one of the at least one indicator device or the container body ([0121], [0123] ,[0128]; Claim 36; Claim 37);

wherein when the at least one indicator device is in the first position, the first indicia are visible from the exterior of the refuse container ([0121], [0123], [0128]; Claim 36; Claim 37),

for the benefit of enabling the trash bin to blend with and/or match the structure next to which is stored ([0014], [0120], [0121]) and for the benefit of allowing the trash bin to look new even though the internal structure is old ([0123]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Sheehan with the refuse container of Prout because that would have enabled the refuse container to blend with and/or match the structure next to which is stored and would have allowed the trash bin to look new even though the internal structure is old.
	The above combination does not does not disclose:
wherein when the at least one indicator device is in the second position, the first indicia are not visible from the exterior of the refuse container.

Giesecke, addressing the same problem of how to configure an indicator device, teaches a sign with a sliding element (col. 1, lines 26-35; FIG. 1), wherein when one indicator is in a second position, a first indicia is not visible from the exterior of the sign (col. 1, lines 26-35; FIG. 1) for the benefit of displaying alternatively two different messages (col. 2, lines 14-17).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Giesecke with the container of the above combination because that would have enabled the container to display alternatively two different messages.
Regarding claim 4, Sheehan further teaches that the at least one indicator device comprises a slidable panel.  (Claim 36)
Regarding claim 6, Giesecke further teaches that the first indicia comprise textual information disposed on the container body.  (col. 1, lines 30-32; FIG. 1:  9)
Regarding claim 8, Giesecke further teaches that the at least one indicator device comprises a plurality of indicator devices.  (col. 1, lines 26-36)
Regarding claim 9, Prout discloses:
a refuse container (col. 4, lines 56-59; FIG. 1; FIG. 2) comprising:

a container body comprising a receptacle portion (col. 5, lines 30-34; FIG. 1: FIG. 2) 

and a lid rotatably coupled with the receptacle portion (col. 5, lines 37-38, 46-52; FIG. 2:  17, 21, 22), 

the receptacle portion comprising a plurality of side walls and a bottom wall that together define an enclosed space for containing refuse, wherein the plurality of side walls and bottom wall are integrally formed together by a molding process (col. 5, lines 30-32; FIG. 1:  12, 13, and 16; FIG. 2:  14, and 15).

	Prout does not disclose:

at least one indicator assembly coupled with the container body,

the at least one indicator assembly comprising at least one indicator device movably disposed within a housing from a first position to a second position;

wherein the at least one indicator assembly comprises first indicia that are visible from the exterior of the refuse container when the at least one indicator device is in the second position.



	Sheehan, in the same field or refuse containers, teaches a trash bin ([0001]), comprising:

at least one indicator assembly coupled with the container body ([0121], [0123], [0128]; Claim 36; Claim 37), 

the at least one indicator assembly comprising at least one indicator device movably disposed within a housing from a first position to a second position ([0014], [0015], [0018], [0121], [0123], [0128]; Claim 36; Claim 37),

for the benefit of for the benefit of enabling the trash bin to blend with and/or match the structure next to which is stored ([0014], [0120], [0121]) and for the benefit of allowing the trash bin to look new even though the internal structure is old ([0123]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Sheehan with the refuse container of Prout because that would have enabled the refuse container to blend with and/or match the structure next to which is stored and would have allowed the trash bin to look new even though the internal structure is old.
	The above combination does not does not disclose:
wherein the at least one indicator assembly comprises first indicia that are visible from the exterior of the refuse container when the at least one indicator device is in the second position.

Giesecke, addressing the same problem of how to configure an indicator device, teaches a sign with a sliding element (col. 1, lines 26-35; FIG. 1), wherein first indicia are visible from the exterior of the refuse container when the indicator device is in the second position (col. 1, lines 26-35; FIG. 1) for the benefit of displaying alternatively two different messages (col. 2, lines 14-17).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Giesecke with the container of the above combination because that would have enabled the container to display alternatively two different messages.
	Regarding claim 15, Pout discloses:
		a refuse container (col. 4, lines 56-59; FIG. 1; FIG. 2) comprising:

a container body comprising a receptacle portion (col. 5, lines 30-34; FIG. 1: FIG. 2) and 

a lid rotatably coupled with the receptacle portion (col. 5, lines 37-38, 46-52; FIG. 2:  17, 21, 22), 

the receptacle portion comprising a plurality of side walls and a bottom wall that together define an enclosed space for containing refuse, wherein the plurality of side walls and bottom wall are integrally formed together by a molding process (col. 5, lines 30-32; FIG. 1:  12, 13, and 16; FIG. 2:  14, and 15).

	Prout does not disclose:

at least one indicator assembly coupled with the lid, 

the at least one indicator assembly comprising at least one indicator device movable relative to the lid between a first position and a second position;

wherein first indicia are visible from the exterior of the refuse container when the at least one indicator device is in the second position.
	
Sheehan, in the same field or refuse containers, teaches a trash bin ([0001]), comprising:

at least one indicator assembly coupled with the lid ([0014], [0015], [0018],  [0121]; Claim 36; Claim 37), 

the at least one indicator assembly comprising at least one indicator device movable relative to the lid between a first position and a second position ([0014], [0015], [0018], [0121], [0123], [0128]; Claim 36; Claim 37),

for the benefit of for the benefit of enabling the trash bin to blend with and/or match the structure next to which is stored ([0014], [0120], [0121]) and for the benefit of allowing the trash bin to look new even though the internal structure is old ([0123]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Sheehan with the refuse container of Prout because that would have enabled the refuse container to blend with and/or match the structure next to which is stored and would have allowed the trash bin to look new even though the internal structure is old.
The above combination does not does not disclose:
wherein first indicia are visible from the exterior of the refuse container when the at least one indicator device is in the second position.

Giesecke, addressing the same problem of how to configure an indicator device, teaches a sign with a sliding element (col. 1, lines 26-35; FIG. 1), wherein first indicia are visible from the exterior of the refuse container when the indicator device is in the second position (col. 1, lines 26-35; FIG. 1) for the benefit of displaying alternatively two different messages (col. 2, lines 14-17).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Giesecke with the container of the above combination because that would have enabled the container to display alternatively two different messages.
Regarding claim 16, Sheehan further teaches that the at least one indicator device is slidable within at least one slot defined in the lid.  (Claim 36; Claim 37; Sheehan discloses a sleeve in which a panel slides; such a sleeve constitutes a slot.)

6.	Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Prout, Sheehan, and Giesecke further in view of Dixon et al. (US 2018/0153389 A1).
	Regarding claim 2, the above combination does not disclose that the at least one indicator device is disposed within a housing integrally formed with the container body.
	Dixon, addressing the same problem of how to arrange an indicator device, teaches a display screen housing that is formed integrally with the body to which the display is attached ([0024]) for the benefit of reducing manufacturing costs ([0024]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Dixon with the container of the above combination because that would have reduced manufacturing costs of the container.  
	Regarding claim 20, the above combination discloses that the housing is located on the lid (see the citations for the rejection of claim 15).  The above combination does not disclose that in a housing integrally formed with the lid.
Dixon, addressing the same problem of how to arrange an indicator device, teaches a display screen housing that is formed integrally with the body to which the display is attached ([0024]) for the benefit of reducing manufacturing costs ([0024]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Dixon with the container of the above combination because that would have reduced manufacturing costs of the container.  

7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Prout, Sheehan, Giesecke, and Dixon further in view of Lauer et al. (US 2003/0146221 A1).
	Regarding claim 3, Sheehan further teaches that the at least one indicator device is coupled with the receptacle portion ([0109]; Claim 36; FIG. 1)
	The above combination does not disclose that the housing and receptacle portion are integrally formed together by rotational molding.
	Lauer, in the same field of refuse containers, teaches a refuse container comprising a display, wherein the refuse container is fabricated by rotational molding ([0009], [0023]) for the benefit of employing a conventional, readily available method of fabrication.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Lauer with the refuse container of the above combination because that would have enabled the refuse container to be fabricated by employing a conventional, readily available method.

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Prout, Sheehan, and Giesecke  further in view of Sawin et al. (US 2008/0222929 A1).
	Regarding claim 5, the above combination does not disclose that the first indicia comprise a color applied to a bottom wall of the at least one indicator device.
Sawin, addressing the same problem of how to configure an indicator ([0005]), teaches a container that displays a content-specific message regarding the contents of the container ([0001]), wherein the first indicia comprise a color applied to a bottom wall of the at least one indicator device ([0026]) for the benefit of providing general information about the contents of the container ({0026]).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Sawin with the container of the above combination   because that would have enabled the indicia of the container to provide general information about the contents of the container ([0026]).
9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Prout, Sheehan, and Giesecke  further in view of Koshizuka et al. (US 5,358,582).
Regarding claim 7, the above combination does not disclose that the textual information is formed by hot stamping.
Koshizuka, addressing the same problem of how to apply textual information to a surface, teaches a method of producing ID cards (col. 1, lines 6-9), wherein the textual information is formed by hot stamping (col. 3, lines 3-16) for the benefit of achieving rapid production (col. 2, lines 43-54).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Koshizuka with the container of the above combination because that would have enabled rapid production of the textual information.

10.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Prout, Sheehan, and Giesecke  further in view of Monasch (US 1,255,909).
	Regarding claim 14, the above combination does not disclose that the housing is circular and the at least one indicator device comprises a rotatable panel.
	Monasch, addressing the same problem of how to configure an indicator device, teaches an indicator designed for attachment to the door of a hospital patient's room adapted to be set by the doctor in attendance, or other authorized person, for indicating to visitors whether or not the patient is in condition to receive company (Page 2, lines 12-19), wherein the housing is circular and the at least one indicator device comprises a rotatable panel (Page 2, lines 62-68; FIG. 1; FIG. 3) for the benefit of enabling the message of the indicator to be rotatably selected (Page 2, lines 62-68; Page 2, line 89 – Page 3, line 2).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Monasch with the container of the above combination because that would have enabled the container to employ an indicator in which the message is rotatably selected.

Allowable Subject Matter
11.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 11 and 12 are objected to for the same reasons as claim 10 because claims 11 and 12 depend from claim 10.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
12.	The applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689